UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1428


SUE DOE,

                Plaintiff - Appellant,

           v.

LINDA KIDD; STAN BUTKUS; KATHI LACY; SOUTH CAROLINA
DEPARTMENT OF DISABILITIES AND SPECIAL NEEDS; ROBERT KERR;
SOUTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                Defendants – Appellees,

           v.

SANDRA RAY,

                Party-in-interest.



                            No. 14-1429


SUE DOE,

                Plaintiff - Appellee,

           v.

LINDA KIDD; STAN BUTKUS; KATHI LACY; SOUTH CAROLINA
DEPARTMENT OF DISABILITIES AND SPECIAL NEEDS; SOUTH CAROLINA
DEPARTMENT OF HEALTH AND HUMAN SERVICES; ROBERT KERR,

                Defendants – Appellants,

           v.
SANDRA RAY,

                Party-in-interest.



                            No. 15-1022


SUE DOE,

                Plaintiff - Appellant,

           v.

LINDA KIDD; STAN BUTKUS; KATHI LACY; SOUTH CAROLINA
DEPARTMENT OF DISABILITIES AND SPECIAL NEEDS; ROBERT KERR;
SOUTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                Defendants – Appellees,

           v.

SANDRA RAY,

                Party-in-interest.



                            No. 15-1024


SUE DOE,

                Plaintiff - Appellee,

           v.

LINDA KIDD; STAN BUTKUS; KATHI LACY; SOUTH CAROLINA
DEPARTMENT OF DISABILITIES AND SPECIAL NEEDS; SOUTH CAROLINA
DEPARTMENT OF HEALTH AND HUMAN SERVICES; ROBERT KERR,

                Defendants – Appellants,

           v.



                                 2
SANDRA RAY,

                 Party-in-interest.



                              No. 15-1026


SUE DOE,

                 Plaintiff - Appellant,

            v.

LINDA KIDD; STAN BUTKUS; KATHI LACY; SOUTH CAROLINA
DEPARTMENT OF DISABILITIES AND SPECIAL NEEDS; ROBERT KERR;
SOUTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                 Defendants – Appellees,

            v.

SANDRA RAY,

                 Party-in-interest.



Appeals from the United States District Court for the District
of South Carolina, at Columbia.     Margaret B. Seymour, Senior
District Judge. (3:03-cv-01918-MBS)


Argued:    January 27, 2016                 Decided:   August 9, 2016


Before GREGORY, Chief Judge, and KING and WYNN, Circuit Judges.


Vacated and remanded by unpublished opinion.      Chief Judge
Gregory wrote the opinion, in which Judge King and Judge Wynn
joined.


ARGUED:  Armand G. Derfner, DERFNER & ALTMAN, LLC, Charleston,
South Carolina; Patricia L. Harrison, PATRICIA LOGAN HARRISON

                                   3
ATTORNEY AT LAW, Columbia, South Carolina, for Appellant/Cross-
Appellee.   Kenneth Paul Woodington, DAVIDSON & LINDEMANN, P.A.,
Columbia, South Carolina, for Appellees/Cross-Appellants.     ON
BRIEF: William H. Davidson, II, DAVIDSON & LINDEMANN, P.A.,
Columbia, South Carolina, for Appellees/Cross-Appellants.


Unpublished opinions are not binding precedent in this circuit.




                                4
GREGORY, Chief Judge:

       This    is     an     appeal       and       cross-appeal        of    an     award    of

attorneys’ fees in a civil rights action brought by Sue Doe, a

young woman with developmental disabilities, including epilepsy,

mild intellectual disability, and cerebral palsy.                                    She filed

this    42    U.S.C.        § 1983      action        against     the        South    Carolina

Department of Disabilities and Special Needs (“DDSN”), the South

Carolina Department of Health and Human Services (“DHHS”), as

well as Linda Kidd, Stan Butkus, Kathi Lacy, and Robert Kerr, in

their official capacities as state administrators (collectively,

“defendants”).           The suit alleged that the defendants violated

various sections of the Medicaid Act related to the provision of

services.

       This    case      has     been    before       this    Court     on     two    previous

occasions.          In     Doe   v.     Kidd,   501        F.3d   348    (4th      Cir.   2007)

[hereinafter “Doe I”], this Court reversed the district court’s

summary judgment finding in favor of the defendants, holding

that § 1396a(a)(8) of the Medicaid Act creates a private right

of action that is enforceable through § 1983.                            501 F.3d at 356.

In Doe v. Kidd, 419 F. App’x 411 (4th Cir. 2011) (unpublished)

[hereinafter “Doe II”], this Court again reversed the district

court’s summary judgment finding in favor of the defendants,

holding      that,    as    a    matter    of       law,    the   defendants         failed   to

comply with the Medicaid Act “through their ongoing refusal to

                                                5
finance residential habilitation services at an acceptable . . .

placement to” Doe.             419 F. App’x at 418.                  This Court further

held that Doe was “the prevailing party, [and] she is entitled

to attorney’s fees.”           Id.

      Despite     two       successful            appeals,       the    district        court

significantly        reduced         Doe’s      request       for      attorneys’       fees,

guardian ad litem fees, and costs, finding, among other things,

that there “ha[d] been no change in the status quo.”                               J.A. 2300.

Because this finding, and others, were clearly wrong, we vacate

the   attorneys’      fee      award      and     direct    entry      for    an    award   of

$669,077.20, exclusive of costs; we vacate the guardian ad litem

fee award and direct entry for an award of $39,173.75; and we

remand for further proceedings consistent with this opinion.



                                                I.

                                                A.

      The   basic     history        of   this       case   is   laid    out    in    further

detail in Doe I and Doe II.                     Below is a brief summary of the

facts.

      Medicaid       is   an     optional,           federal-state      program       through

which the federal government provides financial assistance to

states for the medical care of needy individuals.                             Wilder v. Va.

Hosp. Ass’n, 496 U.S. 498, 502 (1990).                        Once a state elects to

participate     in    the      program,      it      must   comply     with    all    federal

                                                6
Medicaid laws and regulations.                   Id.        DHHS is the state agency

responsible for administering and supervising Medicaid programs

in South Carolina.        DDSN has specific authority over the state’s

treatment     and    training    programs         for       people    with     intellectual

disability.

     This case involved the Medicaid waiver program created by

42   U.S.C.    § 1396n(c),       which       permits          states      to    waive    the

requirement     that    persons    with          intellectual         disability        or   a

related disability live in an institution in order to receive

certain Medicaid services.             See generally Bryson v. Shumway, 308

F.3d 79, 82 (1st Cir. 2002) (“[The program] allow[s] states to

experiment     with    methods    of     care,         or    to   provide       care    on   a

targeted basis, without adhering to the strict mandates of the

Medicaid     system.”).         When    an       individual          in   South   Carolina

applies for DDSN services, including the waiver program, DHHS is

required to make certain determinations.

     The waiver application process has three steps:                                   first,

DHHS needed to decide whether Doe was eligible for any Medicaid

funding; next, DDSN was required to evaluate Doe to determine

what services she was entitled to; and, finally, DDSN had to

decide the most appropriate “level of care” for Doe as well as

the least restrictive environment or care setting.                              Doe I, 501

F.3d at 351.        These settings may include, listed in order of the

least to the most restrictive placement (1) a Supervised Living

                                             7
Program II (“SLP II”), an apartment where recipients of DDSN

services reside together; (2) a Community Training Home I (“CTH

I”), a private foster home where a services recipient resides

with a family, one member of which is a trained caregiver; or

(3) a Community Training Home II (“CTH II”), a group home with

live-in caregivers for four or fewer recipients.                  Id. at 351-52.

Appeals from DDSN decisions are taken to a DHHS hearing officer

and   thereafter       may      be   appealed       to    a   South       Carolina

administrative law judge.

      In December 2002, without having made a final decision as

to Doe’s eligibility for a waiver, DDSN placed Doe on the waiver

program’s noncritical waiting list.             Doe appealed this decision

to DHHS, and claimed that DDSN had failed to provide her with

services within a reasonably prompt time frame as required by

federal regulations.          Pending that appeal, DDSN moved Doe to its

critical waiting list in February 2003.                  Doe was advised that

she met certain DDSN eligibility requirements in March 2003.

She was then moved to the top of the critical waiting list.

      At   a   March   2003    hearing   on   the   appeal,   a    DHHS   hearing

officer dismissed the matter.            He found that, by moving Doe to

the top of the critical waiting list and determining that she

was eligible for services, DDSN had resolved all of Doe’s claims

in her favor.      The hearing officer also found that DDSN had not

provided Doe with services in a “reasonably prompt” period of

                                         8
time.        However, because DDSN was then promising to provide Doe

with    services,      the   hearing      officer            found     that   he     lacked    the

power to provide any other relief and the appeal was dismissed.

       In April 2003, DDSN approved a “plan of care” that was

developed       for   Doe    pursuant      to       42       C.F.R.    § 441.301(b)      (“2003

plan”).        The    2003   plan   included             a    regime    of    personal       care,

psychological evaluations, and other services to be provided in-

home at the residence of Doe’s mother.                          It also recommended that

Doe    “receive       residential     habilitation               from    a    DDSN     approved

provider” within three months at a “setting located within the

Columbia area to be chosen by her family.”                            Doe II, 419 F. App’x

at 414.

       In May 2003, in response to the declining mental health of

Doe’s mother, Doe asked to terminate the in-home services and,

per the 2003 plan, receive “residential habilitation services”

in either a CTH I or CTH II.                        In June 2003, after failing to

receive       any    residential    habilitation               services,       Doe    initiated

this action, wherein she accused the defendants of violating the

Medicaid       Act.    She   sought       injunctive            relief       from    DDSN,    the

payment of medical expenses, and attorneys’ fees.

        In a letter dated June 26, 2003, DDSN authorized CTH I or

SLP     II     services      for    Doe     at        a       residential       center        (the

“authorization letter”).            According to the authorization letter,

an assessment of Doe by DDSN revealed that her needs for “out-

                                                9
of-home placement/residential habilitation supervision, care and

skills training” could be met at either of these two placements.

However,      Doe    rejected      the   DDSN        chosen    provider,        the     Babcock

Center, because she believed that the facility could not safely

provide her with appropriate services.                      Through August 2003, the

defendants      and     Doe     discussed           some    alternative         placements,

including the possibility of upgrading the services at another

CTH I setting or placement at a CTH II facility closer to her

family.        The     defendants        maintained         that     a    CTH      I    setting

“represent[ed] the best long-term option” for Doe.                            Id. at 414.

       In an August 16, 2003 letter, DDSN gave Doe permission to

reside in a CTH II facility, where she would receive “respite”

or     temporary      services.          The        defendants     contended           that   it

provided      Doe    with    CTH   II    placement         because       of   Doe’s      family

circumstances,        not     because     she       was    qualified      for      the    most-

restrictive setting; in fact, DDSN found Doe to need a CTH I

(foster home) or SLP II (apartment) setting.

       In February 2005, DDSN reevaluated Doe’s eligibility for

Medicaid services.            Based on this reevaluation, DDSN maintained

that    Doe   was     not    intellectually           disabled     and,       therefore,       is

ineligible      for    the    waiver      program.            According       to       Doe,   the

reevaluation was initiated in retaliation for her filing of this

lawsuit.      She also believes it contradicts the Social Security

Administration’s prior determination that Doe is intellectually

                                               10
disabled    and    the    similar   longstanding     diagnosis     of   Doe’s

physicians.       Doe    administratively    appealed    this   reevaluation.

However, both a DHHS hearing officer and a state administrative

law court judge agreed with DDSN.              See generally Doe v. S.C.

Dep’t of Health and Human Servs., No. 06–ALJ–08–0605–AP, 2008 WL

2828634 (S.C. Admin. L. Ct. June 20, 2008).             Doe appealed.

     While Doe’s appeals concerning her eligibility for waiver

services under the Medicaid Act were proceeding in state court,

this Court heard two separate appeals.              In Doe I, this Court

recognized for the first time that § 1396a(a)(8) unambiguously

conferred rights enforceable under § 1983.              In other words, Doe

was entitled to proceed under § 1983 to assert her right to

receive services with reasonable promptness.               Thus, this Court

remanded to the district court the issue of whether Doe had

received, with reasonable promptness, the services authorized by

DDSN in the 2003 plan.          On remand, the district court granted

summary judgment in favor of the defendants on the reasonable

promptness issue, holding that the defendants offered Doe with

CTH I services in June 2003, but she rejected those services.

Doe appealed.

     In Doe II, this Court held, as a matter of law, that the

“defendants have violated the Medicaid Act through their ongoing

refusal    to   finance     residential     habilitation    services    at   an

acceptable CTH I placement of [Doe’s] choice.”              419 F. App’x at

                                     11
421.      This    Court       further      held        that,      “given       the    defendants’

continuing       violations         of     the        timeliness         provisions         of     the

Medicaid Act and its regulations, they are ordered to provide

Doe with services in a SLP II or CTH I facility of her choice

(at    least     pending      the    outcome          of   her     state       appeal).”          Id.

(emphasis added).             This Court reasoned that after Doe rejected

the CTH I services offered in June 2003, the defendants were

still obligated to present her with alternative CTH I services

within a reasonably prompt period of time.                               Id.         Because this

Court reversed          the     district        court,      and    directed          it   to     grant

summary judgment in her favor, we found that there could “be no

question    that       Doe    is    the    ‘prevailing           party’    for       purposes      of

§ 1988.    She is therefore entitled to reasonable attorney’s fees

as determined by the district court.”                         Id. at 420.

       After Doe II, the defendants - for well over two years -

did not provide Doe with CTH I or SLP II possible placements in

order for Doe to decide which facility best suited her needs.

In fact, the district court determined that the defendants did

not comply with this Court’s order - or the Medicaid Act - until

August    2013,    a     full      two    and    a     half      years    after      Doe    II     was

decided.       J.A. 2300.

       During     this       same    time       period,        Doe’s      counsel         presented

several     possible          placements          to       the     defendants             that    the

defendants rejected on the basis that Doe was either seeking a

                                                 12
CTH II placement or additional accommodations inconsistent with

a   “true”      SLP     II     placement,       such    as     twenty-four        hours

supervision.        Unable to reach an agreement, Doe’s counsel filed

a motion for remedial relief with the district court.                      On August

12, 2013, the district court ordered that the defendants provide

Doe with a list of all potential qualified SLP II or CTH I

placements every fourteen days until Doe’s state administrative

process is exhausted or Doe accepts a placement, whichever comes

first.    The defendants complied with this order.

     In December 2011, some months after the decision of Doe II,

the Supreme Court of South Carolina held that the DHHS hearing

officer   in     the      Medicaid   eligibility        proceeding       should    have

applied a different legal standard under state law about the

latest possible age of onset of intellectual disability.                        Doe v.

S.C. Dep’t of Health and Human Servs., 727 S.E.2d 606 (S.C.

2011).      Thus,      the   court   remanded      to   the    hearing    officer      to

determine      eligibility         under    the     correct      legal      standard.

Thereafter, the hearing officer in late 2013 issued an order

finding   that      Doe      was   “mentally      retarded     after     the    age    of

eighteen years and prior to the age of twenty-two years.”                             J.A.

2285.     The     order       further   held    that     the    agencies       were    to

determine the appropriate level of care.                       Id.     Neither party

appealed.      As a result of the state administrative decisions in

2014, DDSN authorized residential habilitation services in such

                                           13
facilities as a CTH II.             Consequently, this case became moot, as

Doe was provided proper accommodations in a CTH II facility.

                                          B.

     On    August     28,    2013,     Doe’s     counsel     filed        a    motion   for

attorneys’    fees.         After    filing     an   amended    fee       petition,     Doe

sought     $1,868,958        in     attorneys’       fees,     of        which    $997,489

represented time expended in the state litigation and $871,469

represented time expended in the federal litigation.                             Doe also

sought    $19,742,54        in    costs   and    $59,018.75         in    fees    for   the

guardian ad litem.           After applying the framework set forth in

Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235 (4th Cir.

2009), the district court determined that Doe’s efforts in the

state litigation were not compensable under § 1988 and that Doe

was entitled to $100,000 in attorneys’ fees, $5,523.13 in costs,

and $3,750 in guardian ad litem fees for the federal litigation.

     Both    parties    timely        appealed.        We    possess          jurisdiction

pursuant to 28 U.S.C. § 1291.



                                          II.

     We review for abuse of discretion a district court’s award

of attorneys’ fees, but we will only reverse such an award if

the district court is “clearly wrong” or has committed an “error

of law.”     Brodziak v. Runyon, 145 F.3d 194, 196 (4th Cir. 1998)

(citations omitted); see also Mercer v. Duke Univ., 401 F.3d

                                          14
199, 203 (4th Cir. 2005) (“A district court’s decision to grant

or deny attorney’s fee[s] under section 1988 is reviewed for

abuse of discretion.”).



                                             III.

       The general rule in our legal system is that each party

must pay its own attorneys’ fees and expenses, see Hensley v.

Eckerhart, 461 U.S. 424, 429 (1983), but Congress enacted 42

U.S.C.       § 1988    to     ensure     that    federal    rights       are    adequately

enforced.         Specifically, Congress “found that the private market

for    legal       services    failed     to     provide   many    victims       of    civil

rights       violations        with     effective      access      to     the        judicial

process.”         City of Riverside v. Rivera, 477 U.S. 561, 576 (1986)

(citations omitted).              “Congress attributed this market failure

in    part    to    the    fact   that    ‘[t]hese     victims     ordinarily          cannot

afford       to    purchase    legal     services     at    the   rates        set    by   the

private market.’”             Lefemine v. Wideman, 758 F.3d 551, 555 (4th

Cir. 2014) (quoting City of Riverside, 477 U.S. at 576).

       “Section 1988 provides that a prevailing party in certain

civil rights actions may recover ‘a reasonable attorney’s fee as

part of the costs.’”              Perdue v. Kenny, 559 U.S. 542, 550 (2010).

Unfortunately,            Congress     did     not   explain      what    it     meant     by

“‘reasonable’         fee,    and     therefore      the   task   of     identifying        an

appropriate methodology for determining a ‘reasonable’ fee was

                                                15
left       for   the    courts.”     Id.        In   Perdue,   the    Supreme     Court

concluded that “a ‘reasonable fee’ is a fee that is sufficient

to induce a capable attorney to undertake the representation of

a   meritorious         civil   rights     case.”       Id.    at    552;   see    also

Pennsylvania v. Del. Valley Citizens’ Council for Clean Air, 478

U.S. 546, 565 (1986) (“[I]f plaintiffs . . . find it possible to

engage a lawyer based on the statutory assurance that he will be

paid a ‘reasonable fee,’ the purpose behind the fee-shifting

statute has been satisfied.”).              The aim of § 1988, therefore, is

to enforce the covered civil rights statutes, not to provide “‘a

form       of    economic   relief    to    improve      the   financial     lot     of

attorneys.’”           Perdue, 559 U.S. at 552 (quoting Del. Valley, 478

U.S. at 565).

       The proper calculation of a reasonable attorneys’ fee award

involves a three-step process.              First, the court must “determine

[the] lodestar figure by multiplying the number of reasonable

hours expended times a reasonable rate.”                  Robinson, 560 F.3d at

243.       To ascertain what is reasonable in terms of hours expended

and the rate charged, the court is bound to apply the factors

set forth in Johnson v. Georgia Highway Express Inc., 488 F.2d

714, 717–19 (5th Cir. 1974). 1              Id. at 243–44.           Next, the court


       1We have characterized the twelve Johnson factors as
follows:   (1) The time and labor expended; (2) the novelty and
difficulty of the questions raised; (3) the skill required to
(Continued)
                                           16
must   “subtract   fees   for    hours    spent   on   unsuccessful   claims

unrelated to successful ones.”           Id. at 244.    Finally, the court

should award “some percentage of the remaining amount, depending

on the degree of success enjoyed by the plaintiff.”               Id.    The

district court erred on all three steps, particularly the third

step, as it understated Doe’s success.

                                     A.

       As a preliminary matter, the defendants contend that the

only reasonable award of attorneys’ fees in this case is an

award of no fees at all.        We disagree.

       In Doe II, this Court determined that, in light of our

holding that the defendants continued to violate the timeliness

provisions of the Medicaid Act, “there can be no question that

Doe is the ‘prevailing party’ for purposes of § 1988.”                419 F.

App’x at 420.      This conclusion, however, means only that Doe is




properly perform the legal services rendered; (4) the attorney’s
opportunity costs in pressing the instant litigation; (5) the
customary fee for like work; (6) the attorney’s expectations at
the outset of the litigation; (7) the time limitations imposed
by the client or circumstances; (8) the amount in controversy
and the results obtained; (9) the experience, reputation, and
ability of the attorney; (10) the undesirability of the case
within the legal community in which the suit arose; (11) the
nature and length of the professional relationship between
attorney and client; and (12) attorneys’ fees awards in similar
cases.   See Barber v. Kimbrell’s Inc., 577 F.2d 216, 226 n.28
(4th Cir. 1978) (adopting twelve factors for determining the
reasonableness of attorneys’ fees that Fifth Circuit identified
in Johnson).


                                     17
eligible for, rather than entitled to, an award of attorneys’

fees.      See    Mercer,          401    F.3d     at    203.          Although      Doe   is    a

prevailing party, the district court has discretion to determine

what constitutes a reasonable fee, a determination that requires

the court to consider the extent of the plaintiff’s success.

See   Farrar     v.    Hobby,       506    U.S.    103,       114      (1992)   (“Once     civil

rights     litigation            materially       alters      the       legal      relationship

between    the    parties,          the    degree       of    the      plaintiff’s     overall

success    goes       to    the    reasonableness            of    a   fee   award    . . . .”

(internal quotation marks omitted)).                          If the prevailing party

has recovered only nominal damages or their success is purely

technical or de minimis, the Supreme Court has explained that

“the only reasonable fee is usually no fee at all.”                             Id. at 115.

      In   Mercer,          we    set     forth    three          factors    for    courts      to

consider in distinguishing cases in which the only reasonable

attorney fee award is no attorney fees.                                 The Mercer factors

include:     (1) the extent of relief sought compared to the relief

obtained; (2) the significance of the legal issues on which the

plaintiff prevailed; and (3) whether the litigation served a

public purpose.             Mercer, 401 F.3d at 204.                     All three factors

easily weigh in favor of an award of attorneys’ fees to Doe.

      As for the first factor, Doe, since the inception of this

case, claimed that the defendants violated the Medicaid Act by

providing      her         with    temporary       respite          services       instead      of

                                              18
providing      her,    with     reasonable       promptness,         the    residential

habilitation services approved in her 2003 plan of care.                            This

Court   agreed,       holding   that     “[t]he       law   places    the     burden   on

Defendants to work with Doe to find or establish an acceptable

SLP II or CTH I setting, which, so far, they have utterly failed

to do.”    Doe II, 419 F. App’x at 418.                We further held:

              (1) that Defendants never provided Doe with
              residential habilitation services in a SLP
              II or CTH I setting; (2) that the CTH II
              respite services that have been provided to
              Doe since July 2003 are not the equivalent
              of   the   SLP  II   or CTH   I  residential
              habilitation   services  to  which   she   is
              entitled; and (3) that, given Defendants’
              continuing   violations of   the   timeliness
              provisions of the Medicaid Act and its
              regulations, they are ordered to provide Doe
              with services in a SLP II or CTH I facility
              of her choice (at least pending the outcome
              of her state appeal).

Id.   at   419   (emphasis       added).         In    light   of     these    emphatic

holdings, there can be very little doubt that this Court’s order

“materially alter[ed] the legal relationship between the parties

by modifying the defendant’s behavior in a way that directly

benefit[ed] the plaintiff.”            Farrar, 506 U.S. at 111-12.

      Turning to the second factor, we hold that the legal issue

on    which    Doe    prevailed     is   an      important     one.         Doe’s   case

established that § 1396a(a)(8) of the Medicaid Act creates a

private    right      of   action   that    is    enforceable        through    § 1983.

Doe’s case was the first to so hold in this Circuit, and has


                                           19
served as guidance to courts and parties facing this issue and

similar issues that have arisen under the Medicaid Act, and will

continue to do so.     See, e.g., Planned Parenthood of Ind., Inc.

v. Comm’r of Ind. State Dep’t Health, 699 F.3d 962, 975-76 (7th

Cir. 2012); Grammer v. John J. Kane Reg’l Ctrs.-Glen Hazel, 570

F.3d 520, 527 (3d Cir. 2009).       This case, unquestionably, opened

the   courthouse   doors   that   had    formerly   been   closed   to   such

actions.

      The final factor we must consider is whether the litigation

served a public purpose, as opposed to simply vindicating the

plaintiff’s individual rights. See Farrar, 506 U.S. at 121–22

(O’Connor,   J.,    concurring)    (explaining      that    a   plaintiff’s

“success might be considered material if it also accomplished

some public goal other than occupying the time and energy of

counsel, court, and client”).           As previously discussed, Doe’s

case was the first to establish in this Circuit that a litigant

can enforce their rights under the Medicaid Act through § 1983.

Thus, Doe’s case was important in that it marked a milestone in

the development of the law under the Medicaid Act.

      For these reasons, the district court did not abuse its

discretion in determining that Doe was entitled to attorneys’

fees.




                                    20
                                       B.

      Having determined that the district court did not abuse its

discretion     in   its   determination      that    Doe     is    entitled   to

attorneys’ fees, we turn to the district court’s calculation of

the attorneys’ fee award.

                                       1.

      Returning to step one – calculation of the lodestar fee

amount – we find that the district court abused its discretion

in two separate ways:       first, when it determined the prevailing

market rate for similar work in calculating Doe’s lead counsel’s

hours;   and   second,    when   it    reduced    Doe’s    paralegal   and    co-

counsel rates without providing any explanation on why it did

so.   See Robinson, 560 F.3d at 243.             We, however, find no error

in the district court’s twenty-five percent reduction to Doe’s

lead counsel’s and paralegal’s hours for excessiveness.

      Doe’s legal team consisted of two lawyers and a paralegal:

Patricia Harrison as lead counsel, Armand Derfner as co-counsel,

and Nancy Law as their paralegal.            In Doe’s motion, she sought

attorneys’ fees as follows:           Harrison’s hourly rate was $425 for

1,770.4 hours; Derfner’s hourly rate was $480 for 148.8 hours;

and Law’s hourly rate was $150 for 317.5 hours.                   In total, Doe

sought $871,469 in legal fees for the federal litigation.

      The district court determined that, “given lead counsel’s

limited litigation experience, the nature of the case, and the

                                       21
market in South Carolina, $280 is an adequate hourly rate” for

Harrison.     J.A. 2299.      The court then, without providing any

explanations,    reduced    Law’s     hourly    rate   to   $85    and,    despite

acknowledging     “Derfner’s        national     reputation,”       J.A.       2299,

reduced his hourly rate to $450.               Further, based on the first

Johnson factor - time and labor expended – the court reduced

Harrison’s and Law’s hours by twenty-five percent.                    Therefore,

the district court determined the lodestar multipliers to be as

follows:      Harrison’s hourly rate was $280 for 1,327.8 hours;

Derfner’s hourly rate was $450 at 148.8 hours; and Law’s hourly

rate was $85 at 238.13 hours.               Based on these numbers, the

district court determined the lodestar figure to be $458,985.05.

Both parties appeal the district court’s lodestar calculation.

                                       a.

       Both Doe and the defendants contend, for different reasons,

that    the    district     court     abused     its     discretion       in    its

determination    of    Harrison’s      hourly    rate.       The     defendants’

contention    that    the   district    court     failed    to     consider     any

applicable rates in the relevant community is wholly without

merit, as the district court clearly did.                   See J.A. 2295-96.

Doe, however, argues that the district court erred by failing to

determine the prevailing market rates in the relevant community,

as required by our precedent.           See, e.g., Plyler v. Evatt, 902

F.2d 273, 277 (4th Cir. 1990).         We agree.

                                       22
      As the fee applicant, Doe bore the burden of establishing

the   reasonableness       of   those       hourly      rates.        See    id.      A   fee

applicant is obliged to show that the requested hourly rates are

consistent with “the prevailing market rates in the relevant

community for the type of work for which [s]he seeks an award.”

Id.     The evidence we have deemed competent to show prevailing

market rates includes “affidavits of other local lawyers who are

familiar both with the skills of the fee applicants and more

generally     with   the    type     of    work    in    the    relevant         community.”

Robinson, 560 F.3d at 245.                 Both parties submitted affidavits

about   the   appropriate       rate      for    Harrison.        Doe       submitted     two

affidavits in support of the requested rate for Harrison – both

affiants testified that $425 per hour is a reasonable rate for

Harrison.      While it appears that the court did not find Doe’s

affidavits persuasive (or the defendants’), it did note that

this was a “complex civil litigation” case.                      J.A. 2296.

      Despite    its       finding        that    this    was     a     “complex       civil

litigation” case, the district court, remarkably, only reviewed

attorney rates in ordinary run-of-the-mill civil cases.                                   The

district court reviewed rates in three cases – an employment law

case,    an   intellectual         property       law    case,        and    a     copyright

infringement case.           None of the cases reviewed by the court

could remotely be considered a “complex civil litigation” case.

In fact, the courts in all three cases determined that the cases

                                            23
before   them   were     straightforward,         requiring   no    expertise      or

special skills.        See, e.g., Evans v. Milliken & Co., 7:13-cv-

02908-GRA, 2014 WL 508508 at *2 (D.S.C. Feb. 6, 2014).                            In

Evans, for example, the district court determined that a rate of

$280 for two lawyers was appropriate in a case that required no

“special skill.”        Id.     (“While attorneys Kilgore and Giles have

experience in the employment law field and may command premium

rates for work that requires that expertise, the Court believes

that an hourly rate of $280 is appropriate for the type of legal

work performed and for which an award is being made.                         In the

opinion of the Court, the work performed in this case relating

to jurisdiction and venue does not require special skill in the

employment      law     area.”);      see       also   H&C    Corp.,       Inc.    v.

PukaCreations, LLC., 4:12-cv-00013-RBH, 2013 WL 2303248 at *2

(D.S.C. May 24, 2013) (“While attorneys Klett and Kanos have

expertise in the intellectual property field and may command a

higher hourly rate for work that requires that expertise, the

Court believes that an hourly rate of $265 is appropriate for

the type of legal work performed and for which an award is being

made.     The    work     performed        in   this   case   relating      to    the

defendant’s     default       does   not    require    special     skill    in    the

intellectual property law area in the opinion of the Court.”

(emphasis added)).



                                           24
     In support of her motion for attorneys’ fees, Doe cited to

South Carolinians for Responsible Government v. Krawcheck, 2012

WL 2830274 (D.S.C. July 9, 2012).         Like this case, the plaintiff

in Krawcheck brought its case pursuant to § 1983.          The plaintiff

claimed that a South Carolina statute violated its rights under

the First Amendment.        The same district court involved in this

case determined that a rate of $425 was appropriate for lead

counsel – a counsel with less experience than Harrison - in

Krawcheck.       Id. at *2.    Surprisingly, this district court did

not address, let alone distinguish, why the rate in Krawcheck

was inappropriate for this case.

     For these reasons, the district court abused its discretion

in its determination of the prevailing market rates in South

Carolina   for    complex   civil   litigation.   Based   on   the   record

before the district court, Doe has more than met her burden of

establishing the reasonable hourly rate for Harrison. 2


     2 Likewise, the district court abused its discretion in its
determination of Derfner’s and Law’s hourly rate. The district
court did not provide any reasons on why both rates should be
reduced, and, as the district court is well aware, it must
explain how it arrived at its determination with sufficient
specificity to permit an appellate court to determine whether
the court abused its discretion in the way the analysis was
undertaken.   See, e.g., McCown v. City of Fontana, 565 F.3d
1097, 1102 (9th Cir. 2008); Robinson, 560 F.3d at 245. In fact,
the district court, oddly, acknowledged Derfner’s national
reputation before it reduced his rate. Further, on at least one
other occasion, this district court found an hourly rate of $140
for a paralegal reasonable, which is very near the hourly rate
(Continued)
                                     25
                                     b.

     Doe and the defendants both contend, for different reasons,

that the district court abused its discretion in its twenty-five

percent    reduction      of     Harrison’s     and      Law’s        hours    for

excessiveness under the first Johnson factor. 3                 The defendants

assert that there should have been a greater reduction.                        Doe

argues    that    there    should     have     been   no        reduction      for

excessiveness.     For the reasons stated below, we reject both

arguments as baseless and hold that the district court did not

abuse its discretion.

     In   determining     the    appropriate    number     of    hours    to   be

included in a lodestar calculation, the district court should

exclude   hours   “that    are    excessive,    redundant,       or    otherwise

unnecessary.”     Hensley, 461 U.S. at 434.              Here, the district




Doe seeks here.    Krawcheck, 2012 WL 2830274 at *2.    Based on
this record, Doe has met her burden in establishing the
reasonable hourly rate for Derfner is $480 and, consistent with
what the district court did in Krawcheck, we find that an hourly
rate of $140 for Law is appropriate.
     3  The defendants further argue that the district court
abused its discretion by failing to find Derfner’s hours
excessive under the first Johnson factor.     Defs.’ Opp. Br. at
50.    While it is true that the defendants did object to
Derfner’s hours under this factor, the district court determined
that it was “satisfied with the number of hours billed by
counsel Derfner.”   J.A. 2294.   Moreover, the defendants do not
proffer any reasons as to why Derfner’s hours should be reduced
for excessiveness.   Accordingly, we affirm the district court’s
decision on this issue.


                                     26
court     determined   that     Harrison’s    hours   should   be   reduced    by

twenty-five percent for excessiveness because her time “includes

numerous     entries      for   copying,     organizing    files,   and    other

clerical/paralegal tasks,” and “the court was required to hold a

hearing     and   issue    an   order   instructing    lead    counsel    as   to

inappropriate      questions     that   could   not   be   propounded     during

depositions.”      J.A. 2294.       Similarly, the court concluded that

Law’s hours were excessive because she included an exorbitant

amount of time reviewing the file and performing clerical tasks.

Id.     We find no abuse of discretion in these findings, and will

not accept the parties’ invitation to reweigh the evidence. 4                  We

therefore affirm the court’s twenty-five percent reduction.



      4Doe makes the passing argument that the district court
abused its discretion because it did not take into account over
three hundred “hours of voluntary reductions” made by Harrison.
It can hardly be said that the district court abused its
discretion because it failed to take into account a reduction by
Harrison in her hours, some of which were reduced because of
billing errors on her end.     Doe Br. 15.  Further, it appears
that Doe does not even contest the district court’s reduction
for Law.    Thus, we reject Doe’s argument as meritless.     See
Brodziak, 145 F.3d at 196 (stating that we will only reverse an
attorney’s fee award if the district court is “clearly wrong” or
has committed an “error of law”).

     The defendants assert that the district court should have
reduced Harrison’s and Law’s hours by a greater percentage for
excessiveness.   The defendants only cite a chart that they
prepared for the district court – with vague numbers indicating
what they believed was excessive billing. The court considered
and, in exercising its judgment, declined to adopt the
defendants’ chart.  The defendants cannot seriously argue that
the court abused its discretion; in fact, the defendants only
(Continued)
                                        27
                                      2.

     After     determining    the   lodestar        figure   –   hours    expended

multiplied by attendant rates - a court is obliged to “subtract

fees for hours spent on unsuccessful claims unrelated to the

successful ones.”        Grissom v. Mills Corp., 549 F.3d 313, 321

(4th Cir. 2008).

     Here,     the    district   court,    in   a    very    cursory     analysis,

stated that the “defendants’ arguments are well taken,” cited a

vague chart provided by the defendants, and then significantly

cut Doe’s lead counsel and paralegal hours as follows:                         700

hours   were    cut    from   the   court’s     calculation      of    Harrison’s

lodestar hours, resulting in a fifty-two percent reduction; and

70 hours were cut from the court’s calculation of Law’s lodestar

hours, resulting in a thirty percent reduction.                   The court did

not provide any reasons on why it made such a steep cut; it just

cited a chart prepared by the defendants.

     The chart the defendants proffered, and the district court

relied so heavily on, provides very vague categories of hours

they believed Harrison and Law spent on unsuccessful claims.

For example, one category is, interestingly, entitled “Vague.”




generally remark that the court “erred in not making the greater
reductions [they suggested] to the hours of Harrison and Law.”
Defs.’ Br. 50-51. The defendants, however, proffer no arguments
on why they believe the district court abused its discretion.


                                      28
J.A. 2185.       Another category is labelled “Not related to matters

actually litigated,” id., but it does not contain what those

matters are.       Further, the defendants asked the district court

to deduct hours for work that Doe’s lawyers performed after Doe

II, including seeking placement in a facility that this Court

said was appropriate.          This chart – besides being completely

useless and unhelpful – cannot support any reductions, let alone

such significant reductions, made by the district court.

     Therefore,      because       the   district   court    already   made     a

twenty-five      percent    reduction     for   excessiveness   and    clerical

tasks, 5   and    because    the     district    court’s    reliance   on     the

defendants’ chart was clear error, we find that a reduction for

hours spent on unsuccessful claims is unwarranted.




     5 We have serious concerns that the district court, because
it did not state with any specificity the reasons for the
substantial reduction in hours for unsuccessful claims, may have
double   counted  a   Johnson   factor   already   considered in
calculating the lodestar. See, e.g., Black v. SettlePou, P.C.,
732 F.3d 492, 502 (5th Cir. 2013) (“The lodestar may not be
adjusted due to a Johnson factor that was already taken into
account during the initial calculation of the lodestar.”);
Millea v. Metro–N. R.R. Co., 658 F.3d 154, 167 (2d Cir. 2011)
(“[A] court may not adjust the lodestar based on factors already
included in the lodestar calculation itself because doing so
effectively double-counts those factors.”). Surely, the twenty-
five percent reduction for excessiveness would cover several
categories in the “unsuccessful aspects of the case” chart
provided by the defendants, such as the “discovery,” “clerical,”
and “Post-Doe II.”      Compare J.A. 2185 (defendants’ chart
providing hours spent on unsuccessful aspects of the case), with
J.A. 2187 (defendants’ chart for excessive hours).


                                         29
                                              3.

       In the final step before making an attorneys’ fee award

under § 1988, a district court must “consider the relationship

between the extent of success and the amount of the fee award.”

McAfee v. Boczar, 738 F.3d 81, 92 (4th Cir. 2013); see also

Johnson v. City of Aiken, 278 F.3d 333, 337 (4th Cir. 2002)

(“Once     the     court     has       subtracted        the        fees    incurred        for

unsuccessful, unrelated claims, it then awards some percentage

of   the   remaining     amount,       depending       on     the    degree       of    success

enjoyed by the plaintiff.”).                 The court will reduce the award if

“the relief, however significant, is limited in comparison to

the scope of the litigation as a whole.”                        Hensley, 461 U.S. at

439–40.      Indeed,       the     Supreme     Court     has    recognized         that     the

extent of a plaintiff’s success is “the most critical factor” in

determining a reasonable attorneys’ fee under § 1988.                                   Id. at

436.       What    the     court      must    ask   is      whether        “the    plaintiff

achieve[d] a level of success that makes the hours reasonably

expended a satisfactory basis for making a fee award.”                                  Id. at

434.

       After the district court completed the first two steps, it

calculated the remaining fees to be $265,675.05.                           The court then

reduced     that    number       to     $100,000,        or    sixty-three             percent,

because “there ha[d] been no change in the status quo.”                                    J.A.

2300.      The district court reasoned that “DDSN was required to

                                              30
tender alternate placement in a CTH I or SLP II facility in 2003

when the initial offer was rejected.”                              Id.     And, because “lead

counsel’s        objective          in       this    litigation          has    been    to    obtain

residential habilitation in a CTH II facility, a remedy this

court could not provide,” Doe’s success has been “limited under

the circumstances.”                Id.        The district court’s analysis grossly

understates Doe’s success.

      As Doe observed in her brief, the litigation was vigorously

contested by the defendants at every step, and in view of the

district court’s rulings, Doe was required to appeal twice to

this Court, each time succeeding in her effort.                                       As a result,

Doe contends, and we agree, that her case changed the legal

landscape        under       the     Medicaid         Act.          For    reasons      previously

discussed, see supra Part III.A, this case opened the courthouse

doors    to      claims      that    courts          in    this    Circuit,      including      this

district court, had routinely closed on plaintiffs.                                     Plaintiffs

now   can       enforce      their       rights       under       the   Medicaid       Act    through

§ 1983      –    a    direct        result       of       Doe’s    efforts       in    this    case.

Importantly, the district court failed to recognize that the

defendants – not Doe – repeatedly violated the Medicaid Act,

even after Doe I and Doe II was decided.                                       It was not until

August      2013,      two    and        a    half    years       after    Doe    II,    that    the

defendants           came     into           compliance       with        the    Medicaid        Act.

Moreover, the fact that the state administrative body found in

                                                     31
Doe’s favor – allowing her to seek CTH II placement – before

this district court awarded her appropriate relief, does not

diminish what Doe accomplished in this case.

      For these reasons, the district court abused its discretion

in imposing a sixty-three percent across-the-board reduction of

the fee request.

                                   *****

      Under such circumstances, we typically would remand this

case for further work by the district court and the lawyers.                   We

have recognized, however, that “[a] request for attorney’s fees

should not result in a ‘second major litigation.’”                     Rum Creek

Coal Sales, Inc. v. Caperton, 31 F.3d 169, 181 (4th Cir. 1994)

(citing Hensley, 461 U.S. at 437 n.12).

      Consistent with Rum Creek, and to avoid further expense and

the   nonessential   use   of    judicial    resources       associated     with

remand proceedings and other appeals, we are satisfied to vacate

the   attorneys’   fee   award   and    direct   that   it    be   entered     as

follows:    Harrison shall receive a rate of $425 an hour for

1,327.80 hours (1770.4 x .75, which reflects the twenty-five

percent reduction), for a total of $564,315; Law shall receive a

rate of $140 (the same rate this district court determined to be

reasonable in Krawcheck) for 238.13 hours (317.5 x .75, which

reflects   the   twenty-five     percent    reduction),      for   a   total   of

$33,338.20; and Derfner shall receive a rate of $480 for 148.8

                                       32
hours for a total of $71,424.                      In total, Doe is entitled to

$669,077.20 in fees, exclusive of costs.                           See id. (modifying

award of attorneys’ fees “[t]o avoid further litigation expenses

that       would    follow     a    remand    and    the    risk    of   yet    a   fourth

appeal”).

                                              C.

       In     addition       to    attorneys’       fees,   Doe     sought     to   assess

guardian ad litem fees against the defendants in the amount of

$39,173.75         for   the      federal    litigation,     which    included      223.85

hours at a rate of $175 per hour. 6                 The district court determined

that $3,750 was appropriate in guardian ad litem fees, reducing

the guardian ad litem hourly rate to $75 and hours to 50.                              The

district court reasoned that even if a guardian ad litem’s fees

and expenses may be taxed as costs under Rule 54(d), those costs

and fees may not include services the guardian ad litem performs

as attorney to Doe.                J.A. 2301 (citing Kollsman v. Cohen, 996

F.2d 702, 706 (4th Cir. 1993)).                       Because “much of the work

performed by the guardian ad litem included legal work,” the

district court significantly reduced Doe’s request.                             Id.    Doe

then filed a motion for reconsideration under Federal Rule of




       6
       In total, Doe sought $59,018.75 in guardian ad litem fees,
which included hours spent by the guardian ad litem in both the
federal and state litigation (337.25 hours at a rate of $175 per
hour).


                                              33
Civil   Procedure      59(e),    which    the    district       court   denied      for

similar reasons.

     We review the denial of a Rule 59(e) motion for abuse of

discretion.     Mayfield v. Nat’l Ass’n for Stock Car Auto Racing,

Inc., 674 F.3d 369, 378 (4th Cir. 2012).                    A Rule 59(e) motion

may only be granted in three situations:                  “(1) to accommodate an

intervening change in controlling law; (2) to account for new

evidence not available at trial; or (3) to correct a clear error

of law or prevent manifest injustice.”              Id.

     Courts     have    interpreted      Federal    Rule    of    Civil      Procedure

54(d) to allow taxation of guardian ad litem expenses as costs

against   the   United    States.        See    Kollsman,       996   F.2d    at    702;

Lebron v. United States, 279 F.3d 321, 332 (5th Cir. 2002).

Rule 54(d) states, “costs - other than attorneys’ fees – should

be allowed to the prevailing party.”                    Fed. R. Civ. P. 54(d).

Where the same person performs services as a guardian ad litem

and as an attorney, only fees for services rendered in the role

of guardian ad litem are taxable as costs.                        Hull v. United

States,   971   F.2d    1499,    1510    (10th     Cir.    1992).       It    is    well

recognized that the guardian ad litem serves essentially as an

officer   of    the    court    and   looks     after     the   interests      of   the

plaintiff.      See Kollsman, 996 F.2d at 702; Hull, 971 F.2d at

1510; duPont v. S. Nat. Bank of Hous., 771 F.2d 874, 882 (5th

Cir. 1985); Schneider v. Lockheed Aircraft Corp., 658 F.2d 835,

                                         34
854 (D.C. Cir. 1981); Franz v. Buder, 38 F.2d 605, 606 (8th Cir.

1930).     The guardian ad litem is there not only to manage the

litigation for the incompetent but also to assist the court in

performing     its       duty    to     zealously         protect    the     incompetent’s

interests.         See    Kollsman,       996       F.2d    at    706.      As    such,   the

guardian     ad    litem’s        “costs       and       expenses    are     appropriately

chargeable under Rule 54.”               Id.

      Even if the guardian ad litem performed legal tasks for the

plaintiff,     such      as     legal    research,         the    court    can    tax    these

expenses as costs so long as the guardian ad litem did not

perform the legal tasks in the role of the plaintiff’s attorney.

Hull v. United States, 53 F.3d 1125, 1128 (10th Cir. 1995).                                To

the   extent      that     the    guardian          ad    litem     was    performing      her

guardian role - acting as an officer of the court and looking

after the interests of the plaintiff - the defendant should pay

the guardian ad litem fees.

      In 2003, the district court appointed Dr. Sandra Ray to

serve as Doe’s guardian ad litem pursuant to Federal Rule of

Civil Procedure 17(c).                  Dr. Ray was selected as guardian ad

litem because of her specialized experience working with persons

who have mental and physical disabilities.                           Dr. Ray has logged

223   hours       in     the    federal        litigation.           There       was    active

litigation in this case for over eleven years (2003-2014), which



                                               35
means Dr. Ray spent, on average, approximately 20.27 hours per

year as guardian ad litem to Doe.

       Dr. Ray provided all of her time entries with a description

of what she spent the time on to the district court.                            It is

clear that Dr. Ray at no point performed legal tasks on behalf

of Doe, but, instead, was looking after Doe’s interests.                          For

example, she would review filings in this Court, spending a half

hour and up to an hour and a half reviewing appellate briefs.

Similarly,      Dr.     Ray     would         review      Doe’s    responses       to

interrogatories.       This is hardly performing legal tasks in the

role as Doe’s attorney, as Dr. Ray never drafted any documents,

filed any documents, or conducted legal research in this case.

In fact, this is what courts expect from a guardian ad litem –

to zealously protect the incompetent’s interests.                  See Kollsman,

996 F.2d at 706.        For these reasons, we find that the district

court erred in reducing the guardian ad litem’s hours.

       We   further   find    that   the      district     court   erred    in    its

determination of the guardian ad litem’s rate.                      The district

court, citing no authority or declarations, determined a rate of

$75 per hour to be adequate.                  Doe provided two declarations

supporting     the    rate    requested       for   Dr.   Ray.     Both    affiants

testified that $175 is a reasonable hourly rate for a guardian

ad litem in South Carolina for a complex case, as both affiants

have    received      rates    between        $150-$250,     depending     on     the

                                         36
complexity of the case.                 Further, while there are not many cases

that discuss the rate of the guardian ad litem, courts have

recently      determined          that    hourly       rates    of    $200    and    $350    are

reasonable     for      a    complex       case,       albeit    in   different       markets.

See, e.g., Jacobs v. United States, No. 08-civ-8061, 2012 WL

5504783, at *23 (S.D.N.Y. Nov. 13, 2012) (guardian ad litem rate

of   $350    reasonable);          Metro.       Life    Ins.    Co.   v.     Brown,   300-cv-

1017L,      2002   WL       32140310,      at    *4     (N.D.     Tex.     Dec.     23,   2002)

(guardian ad litem rate of $200 reasonable).

      We,    therefore,           direct    that       the    district      court    enter   an

order awarding Doe with the total amount - $39,173.75 - she

requests in guardian ad litem fees for the federal litigation.

                                                D.

      The district court determined that Doe was not entitled to

any fees related to the state litigation.                             The court reasoned

that the work performed by counsel in state court related to the

defendants’ determination to terminate the benefits to which it

had found Doe entitled to in 2003.                      In other words, because DDSN

maintained that Doe was not intellectually disabled, she was no

longer      eligible        for   the     waiver       program.       The    court     further

reasoned that the “state court proceedings were not necessary to

advance the litigation in this court, i.e., whether Defendants

provided placement at a qualified CTH I or SLP II facility with

reasonable promptness.”                  J.A. 2293.          We disagree, and find that

                                                37
the state litigation “was both useful and of a type ordinarily

necessary to advance the civil rights litigation to the stage it

reached,” see Webb v. Dyer Cty. Bd. of Educ., 471 U.S. 234, 243

(1985), before Doe ultimately received a placement she believed

would address her needs.

      In 2003, the defendants determined that Doe was eligible

for the Medicaid waiver program and authorized CTH I or SLP II

services for Doe at a residential center.                        That same year, Doe

filed     this     suit     after   failing       to        receive     any     residential

habilitation       services.        Doe    sought       an    injunction        that    would

require the defendants to provide the services that they deemed

she was eligible for with reasonable promptness, as required by

the     Medicaid     Act.       Rather     than        comply     with        the    Medicaid

timeliness         provisions,       the        defendants            reevaluated       Doe,

determining      (wrongly)      that      she   no     longer     met     the       state-law

definition of intellectual disability; Doe thus was ineligible

for the waiver program.              At that point, Doe had two options:

first,    she    could      waive   her    right       to    appeal     the     defendants’

determination through state proceedings, and, consequently, give

up her claim for injunctive relief in this case.                               Second, she

could do exactly what she did here – challenge the defendants’

determination in state administrative proceedings in order to

enforce her rights under the Medicaid Act.                       The “choice,” if we

can call it that, was easy, as the penalty was clear.

                                           38
       And,   because    Doe   successfully      challenged      the   defendants’

determination in state proceedings, she received the relief she

desperately     sought     –   this    Court    ordered    the    defendants       to

provide Doe with services in a SLP II or CTH I facility of her

choice in a reasonably prompt manner.                 For this reason, we find

that   the    state     litigation    “was     both    useful    and   of    a    type

ordinarily necessary to advance the civil rights litigation to

the stage it reached.”         See Webb, 471 U.S. at 243.

       We therefore remand to the district court for appropriate

consideration     of      Doe’s      request     for    fees     in    the       state

administrative proceedings.



                                        IV.

       For the foregoing reasons, we vacate the attorneys’ fee

award and direct entry for an award of $669,077.20, exclusive of

costs; we vacate the guardian ad litem fee award and direct

entry for an award of $39,173.75; and we remand for further

proceedings consistent with this opinion.

                                                          VACATED AND REMANDED




                                        39